Judgment in favor of plaintiff for $45,188.10, unanimously reversed, on the law, on the facts and in the exercise of discretion, the judgment vacated and a new trial granted, with $50 costs and disbursements to abide the event, unless plaintiff stipulates to accept $30,000 in place of the amount allowed, in which event the judgment is modified to that extent and affirmed as so modified, without costs and without disbursements. In this personal injury negligence action, the amount of the judgment is excessive and not warranted by the record. Settle order on notice. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.